United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 04-3126
                                   ___________

United States of America,               *
                                        *
            Appellee,                   *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Western District of Missouri.
Edward Z. Henderson,                    *
also known as Butch Lnu,                *     [UNPUBLISHED]
                                        *
            Appellant.                  *
                                   ___________

                             Submitted: October 31, 2005
                                Filed: November 16, 2005
                                 ___________

Before MELLOY, MAGILL, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.

      After a bench trial, the district court1 found Edward Henderson guilty of
conspiring to distribute 50 grams or more of cocaine base, in violation of 21 U.S.C.
§ 846, and distributing or aiding and abetting the distribution of cocaine base on 4
occasions, in violation of 18 U.S.C. § 2 and 21 U.S.C. § 841(a)(1). The court
sentenced him to 240 months in prison and 10 years of supervised release. On appeal,
Henderson argues that although the evidence was sufficient to show that he was part

      1
       The Honorable Howard F. Sachs, United States District Judge for the Western
District of Missouri.
of the conspiracy, it was insufficient to show that he conspired to distribute more than
50 grams of cocaine base. He does not challenge his distribution convictions.

       Viewing the evidence in the light most favorable to the verdict, we conclude
that there was sufficient evidence to show that Henderson conspired to distribute
more than 50 grams of cocaine base. See United States v. Tensley, 334 F.3d 790,
793-94 (8th Cir. 2003) (standard of review). His coconspirator, whose testimony the
district court credited, testified that the conspirators sold about 255 grams of cocaine
base per week out of Henderson’s apartment. Given that the district court found the
coconspirator’s testimony credible and the charged conspiracy spanned more than
three weeks, there is sufficient evidence to support a finding that Henderson
conspired to distribute more than 50 grams of cocaine base.

      Accordingly, we affirm the judgment of the district court.
                     ______________________________




                                          -2-